 


109 HR 2516 IH: Professional Sports Integrity Act of 2005
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2516 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mr. Sweeney introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To establish standards for the testing of prohibited substances and methods for certain professional baseball, basketball, football, and hockey players. 
 
 
1.Short titleThis Act may be cited as the Professional Sports Integrity Act of 2005.  
2.PurposeThe purpose of this Act is to protect the integrity of professional sports and strengthen the health and safety standards for Major League Baseball, the National Basketball Association, the National Football League, and the National Hockey League, through the establishment of minimum standards and procedures for testing for prohibited substances and methods. 
3.DefinitionsAs used in this Act— 
(1)the term professional baseball, basketball, football, or hockey game means any baseball, basketball, football, or hockey game held in the United States between any professional teams of a major professional league in which players compete for financial compensation; 
(2)the term major professional league means Major League Baseball, the National Basketball Association, the National Football League, and the National Hockey League; and 
(3)the term professional athlete means an individual who competes in a professional baseball, basketball, football, or hockey game. 
4.Testing of banned substances for certain professional athletes 
(a)Conduct prohibitedIt is unlawful for a major professional league to organize or produce, or for any person to compete in, a professional baseball, basketball, football, or hockey game without meeting the requirements in subsection (b). 
(b)Minimum testing requirementsEach major professional league shall implement policies and procedures for the testing of the use of prohibited substances and methods by professional athletes who compete in each respective major professional league. Such policies and procedures shall, at minimum, include the following: 
(1)Timing and frequency of testingEach professional athlete shall be tested a minimum of 4 times each year that such athlete is competing in games organized by the major professional league. Each athlete shall be tested— 
(A)at least twice, at random intervals, during each season of play; and 
(B)at least twice, at random intervals, during the off-season.Each major professional league shall also provide for additional tests to be administered when the league has reasonable cause to believe that a particular athlete or team may be in violation of such league’s policies regarding prohibited substances and methods. An athlete shall not be notified of any test in advance. 
(2)Method of testingEach test shall consist of each athlete providing a blood or urine sample. The party administering the test shall observe the provision of each sample. Each major professional league shall consult with the United States Anti-Doping Agency regarding method of testing, including selection, notification, collection, processing, and chain of custody issues. 
(3)Applicable substancesEach professional athlete shall be tested for the substances and methods determined by the World Anti-Doping Agency to be prohibited at the time of each test. A major professional league may make exceptions for any substance that has been prescribed by a team physician for a documented medical condition.  
(4)Analysis of sampleEach sample provided shall be analyzed by a laboratory accredited or otherwise approved by the World Anti-Doping Agency. 
(5)Positive testsA positive test shall consist of the presence in the sample of a substance prohibited pursuant to paragraph (3), or its metabolites or markers. A refusal by a professional athlete to submit to a test shall also be considered a positive test. 
(6)PenaltiesA positive test shall result in the following penalties: 
(A)A professional athlete who tests positive for the first time shall be immediately suspended for a minimum of 2 years. 
(B)A professional athlete who tests positive for a second time shall be permanently barred from participation in the activities of that major professional league. All suspensions shall include a loss of pay for the period of the suspension. 
(7)DisclosureA positive test result by any professional athlete, including the name of such athlete and substance, shall be disclosed to the public.   
(8)Appeals procedureA professional athlete who tests positive shall be provided an opportunity for a hearing and a right to appeal any penalty imposed. Each major professional league shall consult with the United States Anti-Doping Agency in the development of procedures for adjudication and appeals.  
5.Enforcement by the Federal Trade Commission 
(a)Unfair and deceptive Act or practiceA violation of section 4 shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). 
(b)Enforcement authorityNotwithstanding section 5(n) of the Federal Trade Commission Act (15 U.S.C. 45(n)), the Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.
(c)Rulemaking authorityThe Federal Trade Commission may, by rule pursuant to section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)), extend the requirements of section 4 to other professional sports leagues operating in interstate commerce (other than those described in section 3(2)) and to the National Collegiate Athletic Association. 
6.Reporting requirementNot later than 1 year after the date of enactment of this Act, and every 2 years thereafter, each major professional league shall transmit to the Federal Trade Commission, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, a report on its testing policies and procedures. The reports shall include— 
(1)a comparison of the league’s policies and procedures to the policies and procedures required by this Act; and 
(2)aggregate data concerning the number of tests administered each year and the outcomes of such tests, including the prohibited substances found, but shall not include the names of any professional athletes who have tested positive. 
7.Sense of CongressIt is the sense of Congress that other professional sports leagues and associations not covered by this Act should adopt policies and procedures for the testing of steroids and other illicit substances that are substantially similar to those required by this Act.  
 
